IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 488 MAL 2015
                                          :
                  Respondent              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
           v.                             :
                                          :
                                          :
ADAM ROSEN,                               :
                                          :
                  Petitioner              :


                                     ORDER



PER CURIAM

     AND NOW, this 7th day of October, 2015, the Petition for Allowance of Appeal is

DENIED.